      Case 2:17-cv-00099-LGW-BWC Document 56 Filed 06/03/19 Page 1 of 1




                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF GEORGIA
                                    BRUNSWICK DIVISION


KORONE ROBINSON,

      Plaintiff,
vs.
                                                            CIVIL CASE NO.2:17-CV-99


CITY OF DARIEN,DONNIE HOWARD,
RYAN ALEXANDER AND
JOSEPH CRESWELL,
      Defendants.



                      ORDER ON JOINT MOTION TO SHOW CAUSE


        The Court having issued an order directing the parties to show cause as to why the above

matter should not be dismissed for the parties' failure to timely file the consolidated pretrial

order and the parties having responded jointly to the same and further moved this Court to grant

an extension of the time to file said pretrial order, the Court orders as follows:

        IT IS HEREBY ORDERED that the parties shall file the consolidated pretrial order

within ten (10)days of completion of mediation;

        IT IS FURTHER ORDERED that the parties shall promptly update the Court as to the

date of mediation.


        This ^ day of ^ VA                   ,201'


                                                        ION. LISA GODBEY WOOD,JUDGE
                                                       UNITED STATES DISTRICT COURT
                                                      SOUTHERN DISTRICT OF GEORGIA
